Name: 93/177/EEC: Commission Decision of 26 March 1993 concerning certain protection measures, with regard to swine vesicular disease in the Netherlands and Italy
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  tariff policy;  means of agricultural production
 Date Published: 1993-03-27

 Avis juridique important|31993D017793/177/EEC: Commission Decision of 26 March 1993 concerning certain protection measures, with regard to swine vesicular disease in the Netherlands and Italy Official Journal L 074 , 27/03/1993 P. 0088 - 0090COMMISSION DECISION of 26 March 1993 concerning certain protection measures, with regard to swine vesicular disease in the Netherlands and Italy(93/177/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10 (4) thereof, Whereas the Swine Vesicular Disease situation within the Community in February 1993 resulted in establishing interm protective measures by the adoption of Commission Decision 93/128/EEC of 26 February 1993 concerning certain protection measures, with regard to swine vesicular disease in the Netherlands and Italy (3); Whereas interim protection measures taken within the context of Article 10 (3) of Council Directive 90/425/EEC shall be submitted to the Standing Veterinary Committee as soon as possible to be confirmed, amended or cancelled; Whereas a meeting of the Standing Veterinary Committee was held on 4 March 1993 concerning the swine vesicular disease situation and the necessary protective measures to be implemented; whereas it was concluded from the meeting of the Standing Veterinary Committee that the measures introduced by Decision 93/128/EEC should be of a short duration and a Draft shold be presented by the Commission on this matter; Whereas necessary disease protection measures and in particular measures relevant to intra-Community trade must be adopted; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 From 27 March 1993, pigs being sent from Italy and the Netherlands to other Member States must meet the following conditions: 1. The means of transport utilized must have undergone cleansing and disinfection before and after each journey. Vehicles carrying pigs must be sealed. 2. Pigs destined for breeding and production must: - have been kept separate for 10 days and undergone a serological test for antibodies to swine vesicular disease virus within 10 days prior to certification and found negative, or - have been born and kept since births or, at least, kept for 30 days, at a controlled swine vesicular disease free holding as defined in the Annex, - not during transport to the place of destination come into contact with pigs which do not fulfil these requirements. 3. Pigs destined for slaughter must: (a) originate from a controlled swine vesicular disease free holding as defined in the Annex and have been kept at the said holding for, at least, 30 days prior to dispatch; or, (b) originate from a holding in which the pigs: - have been subject to a test for antibodies to swine vesicular disease virus and found negative; this test shall include one pig per pen of the pigs intended for movement and the test shall have been carried out within 21 days prior to certification, - have been kept for, at least 30 days, prior to dispatch on the holding; (c) not during transport to the place of destination come into contact with pigs which do not fulfill these requirements. Article 2 Assembly points (collecting centres) which can be used during the transport of pigs from the holding of origin to the place of destination shall be notified to the Commission and Member States before 27 March 1993. The assembly points shall be under the supervision of the competent authorities. Any amendements after 27 March 1993 to the list of notified assembly points shall be communicated to the Commission and Member States. Article 3 The Netherlands shall immediately put into force the necessary legislation in relation to lay out an equipment of assembly points in such a way that the cleaning and disinfection of the assembly points concerned and the objects present on those assembly points can be adequately and thoroughly executed. The assembly points shall be cleaned and disinfected after each depopulation and in any case after each day in operation. Article 4 The health certificate provided for in Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (4), accompanying pigs sent from the Netherlands and Italy must be completed by the following: 'Animals in accordance with Commission Decision 93/177/EEC of 26 March 1993 concerning certain protection measures, with regard to swine vesicular disease in the Netherlands and Italy.'. Article 5 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision by 27 March 1993. They shall inform the Commission thereof. The Decision shall apply until 1 August 1993. It shall be reviewed not later than 1 of May 1993 taking into account the results of the serological screening. Member States shall communicate the results of the screening to the Commission on a weekly basis. Article 6 This Decision is addressed to the Member States. Done at Brussels, 26 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 50, 2. 3. 1993, p. 29. (4) OJ No 121, 29. 7. 1964, p. 1977/64. ANNEX Controlled swine vesicular disease free holding 'Controlled swine vesicular disease free holding' means a holding in which the pig population: (i) has undergone an intial test for antibodies to swine vesicular disease virus and found negative. The test has been carried out on blood samples collected from breeding sows in accordance with the following sampling procedure: one pig in each pen at the holding up to a maximum of 60 samples for production pigs; and, (ii) particpates in an ongoing serological screening for antibodies to swine vesicular disease Virus, based on testing 50 % of each consigment of the breeding sows slaughtered and the tests shall have a negative result; (iii) can in the case of the introduction of pigs from the Netherlands and Italy only receive pigs from holdings having a 'controlled swine vesicular disease free' status.